Cooper, J.,
delivered the opinion of the court.
We cannot see that the right of any creditor, or any security afforded by the deed of assignment, was impaired by the reservation by the assignor of'the power to appoint another assignee (with the assent of a majority of the creditors for whose benefit the assignment was made), if the one nominated by the deed should decline to accept the trust created *694thereby. The power reserved was not over the property or its disposition; there is uo reservation of a right to change the destination of the proceeds of the estate, or to hamper its management. The evident purpose of the provision was to prevent the delay incident to an application in chancery for the appointment of a trustee if the assignee named should decline to act. Ordinarily, if not universally, such power, honestly exercised, would be beneficial rather than injurious to creditors. "

Decree affirmed.